Exhibit 12.1 Ratio of Earnings to Fixed Charges (Dollar Amounts in Thousands) For the nine months ended For the years ended December 31, September30, 2011 2008 (a) Fixed Charges(b): Interest expense $ Capitalized interest Total: Earnings: Pre-tax income (loss) $ ) $ $ Fixed charges(b) Less: Capitalized interest ) Total $ ) $ $ Ratio of earnings to fixed charges - (a) For the year ended December 31, 2008, the Company recognized a non-cash ceiling test write-down of its oil and gas properties totaling $485.5 million.As a result, earnings in 2008 were insufficient to cover fixed charges by $485.4 million, and therefore no ratio is shown. (b) Fixed charges include interest expense on indebtedness and capitalized interest in addition to the amortization of debt issuance costs, discounts and premiums.
